                                                       ル亀鷺 1｀ L
        Case 1:20-cv-21601-KMW Document 19-13 Entered on FLSD Docket 04/29/2020 Page 1 of 1
     GOVERNMENT
             EXHIB:T
    策Ｎ
     Ｑ
         Ｅ




    EXH:BIT
    NQ          わ
                ヽ
                                                                                PRl     Y
                                                                                     磯L
                             ン                                         e           PRESS° 言




                                                                                                       権韓
                          FRGiI:       eLE/As€PRIN:}



                                        /K Gttι ハ錮ハ




                                                                                             ≒⁚
                             匁
                          χ)tt Grこ れ●




                                                                                              れヽ﹁
                          6た 標は、
                               犠                                                ゞ
                        DEt-IVESY OPTIONS {Customer Use

                       R讐蕪 S ttadesee、 輌
                   l高轟 墓 再姦
                                                              「              ‐
                                     産る瞬 REDハ 鮭 f The面 賭 mutt dledc the無 瀬 鵬 懸 議 詐 bOX I鶴
                                            c ORa ttFmSeS激 鰍 灌 曲 団 ぼ 腱 :ORttPunsescoDse磁
                                  百&嘉 t墨 畿 .爵 溌 轟 建not螂
                                                                                             爛 ほ 11)


                                                              、統e POStal Serttwillleaw機 縫 h黎 申 "tOR0
                   菫頭 recepecre of other"卿 眸 bは ね n濾 如曖 a油 暉 理 od窯 曲 岬 や
                                                            瘤                     ヽ S甲
                                                                                  ‐
                                                                                        脚 91ndl海 崚
                                          S
                                                                                                   l
                   Derivgγ      ● 爵
                                 op響                                      ・        ・

                        圧菫No Saturday Deltt rdelivered next撻 覇nesdayl
                        鷹 sundaytOlic Dd"町 Req彗 :red(addttn農 ゎe,wheЮ 劉ぼ:ぬ 貯 )                           職       権
                        歴 10灘 触 ξ鋳 撫 響 Req彗 豪 経 ddttnalreer tte腱 無 醒 警 1)￨
                             崚
                             議     わ郵         PS・   00r
                         攀        詢
                                                              PHO鷹 (

                                                          多   亀J鋼
                                                                       6わ       ■ Og
                                                                                ょ
                                                                           θみ




                                                                                                            騨
                                          ″
                                              J:::

                                                      ̀r婆rvO.
                                                           菫                    会L=
              f貯   "ル   風
                 警r(魏 期 圏 饉 疇 躊
                                 密            W
                                                                                           ふ一




                             ム よ 二                                              恩二
             毒蕪
              『攀                 J̲亀                   鏡報「穐穐毅ξ
                                                             副穐艤 鑑磯鏡動機度義棋
             麺 参1̀鰺藤
                                                  ―
￨

         ―
